Citation Nr: 1723420	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a tendon injury of the right fourth digit.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


The Veteran 


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to the RO in Atlanta, Georgia.

The Veteran testified at a videoconference hearing in January 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  

At his January 2017 testimony before the undersigned VLJ, the Veteran asserted that he has essentially lost use of his right hand due to his tendon injury of the right fourth digit (right finger disability), and thus the disability is more severe than currently evaluated.  Although the Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, which contains only a noncompensable rating, a note to the criteria for rating ankylosis of individual digits provides that VA should consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In addition, the Veteran has asserted that his right finger disability more nearly approximates amputation of the finger, which would afford the Veteran a compensable rating under Diagnostic Code 5155.  38 C.F.R. § 4.71a. 

Moreover, the Veteran was last afforded a VA examination for his increased rating claim in April 2011, over 6 years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when the evidence suggests an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Here, the Veteran asserts that his right ring finger does not bend at all, compared to the "mild functional limitation" assessed upon examination in April 2011.  He also asserts that his right finger disability is manifested by painful motion.  At his April 2011 examination, pain was noted as occurring only during winter months. Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's right finger disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, including VA treatment records dated since December 2012.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right finger disability.  The claims folder must be made available to the examiner in conjunction with the examination.  A clinical history should be obtained from the Veteran, and all pertinent pathology found on examination should be noted in the examination report.  

The examiner should address the nature and extent of any limitation of motion, functional loss associated with pain, weakened movement, excess fatigability, swelling, deformity, or atrophy.  In addition, the examiner should inquire as to whether the Veteran's right finger disability more nearly approximates ankylosis or amputation of the finger, or loss of use of the right hand.  If the tendon injury of the right fourth digit results in limitation of motion of other digits or interferes with overall function of the hand this should be noted along with the extent of the interference.  

A rationale for all opinions expressed should be provided

3.  After the above development is completed, the AOJ should readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(6).




